DETAILED ACTION
This communication is responsive to the Request for Continued Examination filed August 16, 2022.  Claims 1 and 4-10 are currently pending.
The rejections of claims 1 and 4-10 under 35 USC 103 set forth in the Office Action dated May 23, 2022 are WITHDRAWN due to Applicant’s amendments to the claims.
Claims 1 and 4-10 are newly REJECTED for the reasons set forth below.
This action is non-final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US 2017/0073443) in view of KR 10-2017-0000754.
For convenience, the examiner will refer to the corresponding US version of the ‘754 publication (Kang et al., US 2018/0030174).
Regarding claim 1, Qin teaches a process for preparing a catalyst by mixing a lanthanide-containing compound, an alkylating agent, and a halogen source.  (para. [0057].)  This mixing occurs in an organic solvent.  (See Example 1, para. [0136] (using hexane as a solvent).)  Hexane is a non-polar hydrocarbon-based solvent.  The catalyst mixture is then contacted by a conjugated diene monomer (i.e., preformed).)  (para. [0065].)  The preformed catalyst composition is then aged at a temperature between -20°C and 100°C (see para. [0066]), for a time ranging from 1 hour to 1000 days (see para. [0067]).  Both of these ranges encompass the claimed ranges.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Qin.
After the aging process, conjugated diene monomer is polymerized in the presence of a catalytically effective amount of the aged catalyst and a catechol compound.  (See, e.g., para. [0091].)  The polymer process results in the formation of a polydiene with “pseudo-living characteristics,” which permits the modification of the polymer with a modifier or functionalizing agent.  (para. [0100].)
The difference between Qin and claim 1 is that, although Qin teaches modifying the resulting polymer with a modifier or functionalizing agent, Qin does not teach the specific modifiers of claim 1.  However, these modifiers are known in the art.  For example, Kang teaches modifying a conjugated diene polymer with (E)-N,N-dimethyl-4-((undecylimino)methyl)benzenamine.  (paras. [0155]-[0157].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a known modifier into the conjugated diene polymer of Qin with the expected result of forming a polymer that, for example, more readily reacts or interacts with fillers such as carbon black that may be combined with the polymer.  (Qin, para. [0101]; Kang, para. [0155].  See also MPEP 2143(I)(A).)

Regarding claim 4, Qin teaches preparing and aging the catalyst under N2.  (Ex. 1, para. [0136].)

Regarding claims 5 and 6, Qin teaches a number of useful neodymium compounds for use as the lanthanide-containing component, including neodymium 2-ethylhexanoate.  (para. [0017].)

Regarding claim 7, Qin teaches a number of useful alkylating agents, including trihydrocarbyl aluminum, dihydrocarbyl aluminum hydride, and hydrocarbyl aluminum dihydride.  (para. [0030].)

Regarding claim 8, Qin teaches that the halogen source may be elemental halogens, mixed halogens, hydrogen halides, organic halides, inorganic halides, metallic halides, and organometallic halides.  (para. [0048].)

Regarding claim 9, Qin teaches that the mixing of the catalyst components occurs at a temperature of -20°C to 80°C (see para. [0065]), which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Qin.

Regarding claim 10, Qin teaches that the alkylating agent is present in the amount of about 5 to 200 mol per 1 mol lanthanide (see para. [0060]), which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Qin.
Qin further teaches that the halogen source is present in the amount of about 2 to 6 mol per 1 mol lanthanide (see para. [0062]), which is within the claimed range.  Finally, Qin provides an exemplar amount of solvent (hexane) in Example 1, wherein the lanthanide is present in the amount of 0.041M (see para. [0136]), which yields a molar ratio of 187 mol hexane per 1 mol lanthanide, which is within the claimed range.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763